

115 HR 473 IH: Military Land and National Defense Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 473IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Issa (for himself and Mr. Coffman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to provide that if the head of the agency managing Federal
			 property objects to the inclusion of certain property on the National
			 Register or its designation as a National Historic Landmark for reasons of
			 national security, the Federal property shall be neither included nor
			 designated until the objection is withdrawn, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Land and National Defense Act or the Military LAND Act. 2.AmendmentsChapter 3021 of title 54, United States Code, is amended as follows:
 (1)In section 302103(2)— (A)in subparagraph (E), by striking ; and and inserting a semicolon;
 (B)in subparagraph (F), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (G)notifying the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the Senate if the property is owned by the Federal Government when the property is being considered for inclusion on the National Register, for designation as a National Historic Landmark, or for nomination to the World Heritage List..
 (2)In section 302107— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (4)to allow for expedited removal of Federal property listed on the National Register of Historic Places if the managing agency of that Federal property submits to the Secretary a written request to remove the Federal property from the National Register of Historic Places for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes..
 (3)By adding at the end the following:  302108.Objection by head of agencyIf the head of the agency managing any Federal property objects to such inclusion or designation for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes, that Federal property shall be neither included on the National Register nor designated as a National Historic Landmark until the objection is withdrawn..
 (4)In the table of sections, by adding at the end the following:   302108. Objection by head of agency.. 